DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment, filed on 12/06/2021, has been received and made ofrecord. In response to the Non-Final Office Action, dated 10/14/2021, Claims 1, 3-6, 8-12 and 14-15 are amended, Claims 1-15 are pending in current application.

Response to Remarks/Arguments
Applicant's arguments filed on 12/06/2021 have been fully considered.
In the Arguments/Remarks: 
Re: Claim Objection
Claim objections have been withdrawn in view of amendments.
Re: Drawing/Specification Objections
Drawing objections have been withdrawn in view of amendments.

Re: Rejection of the Claims Under 35 U.S.C. § 101
Regarding claim 1’s rejections made under 35 USC § 101, Abstract idea,  the applicant argues on page 10 of the applicant’s Remarks filed on 12/06/2021 that  “providing a sensor configured to detect positions of the robot in a noncontact manner" is not a mental process”. The examiner respectfully disagrees. These limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in mental process but for the recitation of “sensors”.  That 
The applicant further argues on page 11 of the applicant’s Remarks that "detecting a position of the robot by the sensor in a sensor coordinate system of the sensor" and the limitation "detecting a position of the robot and/or a position of the movable conveyor member by the sensor in the sensor coordinate system." The recitation of "by the sensor" and "a sensor coordinate system of the sensor" precludes the detecting steps from being performed as a mental process. The examiner respectfully disagrees. The reason is applied as discussed above that “nothing in the claim elements precludes the step from practically being performed in the mental process, such as the operator may watch and determine a physical location/position of the robot, and additionally, detecting a position steps from the sensors is recited at a high level of generality (i.e. as a general means of gathering data for use in determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the detecting steps and the determining step were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is 
sensor, such as a two-dimensional (2D) or three-dimensional (3D) vision 
sensor, e.g. camera, and the specification does not provide any indication that the sensor is anything other than a conventional.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Therefore, the claim 1 is ineligible. Independent claims 14-15 directed to a system and are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. Dependent Claims 1-5, 7-9, 11-13 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. Therefore, Claims 1-5, 7-9, 11-15 are ineligible UNDER 35 USC 101 and the same rejection under 35 USC § 101 is maintained.
Re: Rejection of the Claims Under 35 U.S.C. § 103 
Applicant's arguments filed March 06, 2015 have been fully considered but they are not persuasive.
With regard to independent claim 1, the Applicant argues on page 13 of the Applicant’s Remarks that Harada fails to teach “detecting a position of the robot when 


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections below are based on a combination of Harada and Ooba. Harada already presents a scenario where, detecting a position of the robot (See Para. [0076], [0123]) discloses “the positions of the Tool Center Point, TCP, i.e., robot are detected in the coordinate system [i.e., sensor coordinate system] of the capturing unit 2 [construed as sensor as claimed]”); Ooba is relied upon in the rejection for the teaching of “detecting a position when the conveyor member is positioned at a second operating position different from the first operating position” (See Para. [0010], a conveying operation executing section configured to make the movable part perform the object conveying operation from the first operating position toward a second operating position; a second coordinate acquiring section configured to make the sensor detect a position of at least one feature, when the movable part is located at the second operating position, and acquire a detected position as at least one second coordinate in the base coordinate system). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Harada with the teaching of Ooba to incorporate the feature to coincide X-axis of the base 
The applicant further argues on page 13 of th4 applicant’s Remarks that Harada further fails to teach determining a relationship between the robot coordinate system and the conveyor coordinate system based on at least one detected position of the robot in the sensor coordinate system.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections below are based on a combination of Harada and Ooba. Harada already presents a scenario where, detecting a position of the robot (See Para. [0076], [0123]) discloses “the positions of the Tool Center Point, TCP, i.e., robot are detected in the coordinate system [i.e., sensor coordinate system] of the capturing unit 2 [construed as sensor as claimed]”); Ooba is relied upon in the rejection for the teaching of “determining a relationship between the robot coordinate system and the conveyor coordinate system based on at least one detected position of the robot in the sensor coordinate system” (See at least Para. [0002], [0004], [0048], [0061], discloses “the present invention also relates to a robot system provided with a coordinate system setting apparatus”, and Para. [0055], [0061], [0101], discloses “the relationship between the position and orientation of the base coordinate system 68 of the robot 16 and those of the camera coordinate system 110 of the image capturing section”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing 
The applicant further argues on page 14 of the applicant’s Remarks that Ooba lacks any suggestion that a position of the robot 16 is detected by the image capturing section 28.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections below are based on a combination of Harada and Ooba. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Harada already presents a scenario where, detecting a position of the robot by the sensor in a sensor coordinate system of the sensor (See Para. [0076]), and Ooba is relied on the feature of detecting a position when the conveyor member is positioned at a second operating position different from the first operating position (See Para. [0010], a conveying operation executing section configured to make the movable part perform the object conveying operation from the first operating position toward a second operating position; a second coordinate acquiring section configured to make the sensor detect a position of at least one feature, when the movable part is located at the second operating position, and acquire a detected position as at least one second 
Further, the applicant argues on page 15 of the applicant’s remarks that Harada does not teach a step of determining a relationship between the robot coordinate system and the conveyor coordinate system based on at least one detected position of the robot in the sensor coordinate system. 
The examiner respectfully disagrees. Based on the above discussion, the combination of the teaching of Harada and Ooba teaches all the general conditions of the argues feature and as discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have combined the teaching of Harada with the teaching of Ooba to incorporate the feature to coincide X-axis of the base coordinate system of the robot with the running direction of the conveyor and compensate a change in a relative position of the robot to the workpiece.
The applicant further argues on page 17 of the remarks that Ooba for example fails to teach a sensor configured to detect positions of a robot in a non-contact manner 
The examiner respectfully disagrees. The rejections below are based on a combination of Harada and Ooba. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Harada already presents a scenario where, detecting a position of the robot by the sensor in a sensor coordinate system of the sensor (See Para. [0123], “Detecting the position and attitude of various types of tools with respect to the Tool Center Point-TCP [construed as positions of the robot] by using the robot vision [construed as non-contact manner]”). Additionally, Ooba, discloses “providing the robot with a sensor able to detect a position of each of the plurality of features in a non-contact manner” [See Ooba, Para. 0008]. For the rejection of the argued feature above, Ooba is relied on the feature of detecting a position when the conveyor member is positioned at a second operating position different from the first operating position (See at least Para. [0002], [0004], [0048], [0061], discloses “the present invention also relates to a robot system provided with a coordinate system setting apparatus”, and Para. [0055], [0061], [0101], discloses “the relationship between the position and orientation of the base coordinate system 68 of the robot 16 and those of the camera coordinate system 110 of the image capturing section). Therefore,  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have combined the teaching of Harada with the teaching of Ooba to incorporate the feature to coincide X-axis of the base 
Based on the above explanation, the teaching of Harada in view of the teaching of Ooba teaches or suggests the features to those of argued above for independent claim 1.  Independent claims 14-15 recite similar features to those of argued above.  Therefore, the above discussion and same rejections are applied.
The same reasoning as applied to the independent claims above also apply to their corresponding dependent claims.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-8, 11-12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 1)
Step 1: Statutory Category-Yes
The claim 1 is directed to "A method”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 1 recites the limitations of: providing a sensor configured to detect positions of the robot in a non-contact manner; 
detecting a position of the robot by the sensor in a sensor coordinate system of the sensor when the movable conveyor member is positioned at a first operating position;
detecting a position of the robot and/or a position of the movable conveyor member by the sensor in the sensor coordinate system when the movable conveyor member is positioned at a second operating position different from the first operating position; and
determining a relationship between the robot coordinate system and the conveyor coordinate system based on at least one detected position of the robot in the sensor coordinate system.
The highlighted elements are considered to be directed to mental processes.  Detecting a position of the robot and/or the position of the movable conveyor member encompasses an observation on a camera/sensor. Determining a relationship between the robot coordinate system and the conveyor coordinate system based on at least one detected position of the robot in the sensor coordinate system encompasses a mental calculation based on the observation on the camera/sensor. These limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in mental process but for the recitation of “sensors”.  That is, other than reciting “sensors” nothing in the claim elements precludes the step from practically being performed in the mental process.    

Step 2A—Prong 2:  Practical Application-No
The claim recites additional elements “sensor” to detect position and then determining a relationship between the robot coordinate system and the conveyor coordinate system based on the detected passion. There is no practical application after determining a relationship between the robot coordinate system and the conveyor coordinate system based on the detected passion”. The detecting steps by the sensors is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept-No
 Claims 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
 and are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Independent claims 15 directed to a control system and are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Dependent Claims 1-5, 7-9, 11-13 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. 
Therefore, Claims 1-5, 7-9, 11-15 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2018/0243911) (hereinafter Harada) in view of Ooba et al. (US 2017/0066133) (hereinafter Ooba).
Claim 1. Harada teaches a method for calibrating a robot coordinate system of a robot with a conveyor coordinate system of a movable conveyor member (See Abstract, Para. [0003], [0006], [0145], discloses “calibration of a robot coordinate system and a coordinate system of a capturing unit, and in Para. [0123], [0130], discloses that the capturing unit is fixed to conveyor belt and/or Table 9”), the method comprising:
providing a sensor configured to detect positions of the robot in a non-contact manner (See Para. [0123], “Detecting the position and attitude of various types of tools with respect to the Tool Center Point-TCP [construed as positions of the robot] by using the robot vision [construed as non-contact manner]”); 
detecting a position of the robot by the sensor in a sensor coordinate system of the sensor (See Para. [0076], discloses “the positions of the TCP that indicate the nine reference points are detected in the coordinate system [i.e., sensor coordinate system] of the capturing unit 2 [construed as sensor as claimed]”. Additionally, see Para. [0065] discloses “The capturing unit 2 is a digital capturing unit that is provided with the lens 201 and the area image sensor 202”);
The examiner notes that the prior teaches the claimed invention except explicitly spell out the feature of detecting a position of the robot when the movable conveyor member is positioned at a first operating position;
detecting a position of the robot when the movable conveyor member is positioned at a second operating position different from the first operating position; and 
determining a relationship between the robot coordinate system and the conveyor coordinate system based on at least one detected position of the robot in the sensor coordinate system.
However, in the same field of endeavor, Ooba teaches, detecting a position when the movable conveyor member is positioned at a first operating position (See Para. [0008], “a sensor able to detect a position of each of the plurality of features in a non-contact manner; detecting positions of at least two features by the sensor, when the movable part [construed as conveyer, see Para. 0055, Fig. 7, movable part 72 performs the object conveying operation] is located at a first operating position, and acquiring detected positions as at least two first coordinates in the base coordinate system”);
detecting a position when the movable conveyor member is positioned at a second operating position different from the first operating position (See Para. [0010], a conveying operation executing section configured to make the movable part perform the object conveying operation from the first operating position toward a second operating position; a second coordinate acquiring section configured to make the sensor detect a position of at least one feature, when the movable part is located at the second operating position, and acquire a detected position as at least one second coordinate in the base coordinate system); and 
determining a relationship between the robot coordinate system and the conveyor coordinate system based on at least one detected position of the robot in the sensor coordinate system (See at least Para. [0002], [0004], [0048], [0061], discloses “the present invention also relates to a robot system provided with a coordinate system setting apparatus”, and Para. [0055], [0061], [0101], discloses “the relationship between the position and orientation of the base coordinate system 68 of the robot 16 and those of the camera coordinate system 110 of the image capturing section”). 
The examiner notes that the prior art, Ooba discloses the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, 

Claim 2. The teaching of Harada as modified by the teaching of Ooba teaches the method according to claim 1, wherein the robot includes a tool and wherein the position of the robot is a position of the tool (See Harada, Para. [0059], discloses “the positions and attitudes of various types of tools that are mounted to a center tip end of the robot member 126, see Fig. 1B).

Claim 4. The teaching of Harada as modified by the teaching of Ooba teaches the method according to any of the preceding claim 1, wherein the sensor is positioned on the movable conveyor member (See Harada, Para. [0065], [0123], “The capturing unit 2, as illustrated in FIG. 1A, is disposed at a predetermined position on a table (workbench) 9”, and/or see Para. [0130], “the capturing unit 2 is fixed to a conveyor belt”), and wherein the method includes detecting a position of the robot by the sensor in the sensor coordinate system when the movable conveyor member is positioned at the first operating position and detecting a position of the robot by the sensor in sensor coordinate system when the movable conveyor member is positioned at the second operating position (See Harada, Para. [0076], [0123] discloses “the positions of the TCP that indicate the nine reference points are detected in the coordinate system”, and Ooba discloses in Para. [0008]-[0010], “the sensor detect a position of at least one feature, when the movable part is located at the first and second operating position, and acquire a detected position as at least one second coordinate in the base coordinate system”). The examiner notes that the prior art, Harada and Ooba teaches the general conditions of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Harada in view of the teaching of Ooba to incorporate the feature in order to coincides X-axis of the base coordinate system of the robot with the running direction of the conveyor and compensate a change in a relative position of the robot to the workpiece.

Claim 5. The teaching of Harada as modified by the teaching of Ooba teaches the method according to claim 4, wherein the method further comprises:
determining a movement direction of the movable conveyor member in the robot coordinate system based on the detected positions of the robot in the sensor coordinate system (See Ooba, at least Abstract, Para. [0008]-[0010], [0036], [0039], discloses “a conveying operation direction”); and
determining a relationship between the robot coordinate system and the conveyor coordinate system based on the determined movement direction of the conveyor member (See Ooba, at least Abstract, Para. [0005],  [0008], [0010], “determining the conveyor coordinate system based on a  conveying operation direction, two first coordinates and one second coordinate”, Para. [0055], [0061], [0088], [0101], [0105], discloses “the relationship between the position and orientation of the base coordinate system 68 of the robot 16 and those of the camera coordinate system 110 of the image capturing section”).  The examiner notes that the prior art, Harada and Ooba teaches the general conditions of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Harada in view of the teaching of Ooba to incorporate the feature in order to coincides X-axis of the base coordinate system of the robot with the running direction of the conveyor and compensate a change in a relative position of the robot to the workpiece.
.
Claim 6. The teaching of Harada as modified by the teaching of Ooba teaches the teaching of Harada as modified by the teaching of Ooba teaches the method according to claim 4, wherein the robot constitutes a first robot (See Harada, Fig. 1, discloses “robo1”, construed as first robot”. Additionally, see Ooba, Para. [0039], discloses “first robot 16A”), but they do not explicitly spell out, wherein the method further comprises:
moving the movable conveyor member from the second operating position to a third operating position;
detecting a position of a second robot by the sensor in the sensor coordinate system when the movable conveyor member is positioned at the third operating position;
moving the movable conveyor member from the third operating position to a fourth operating position;

determining a relationship between a robot coordinate system of the second robot and the conveyor coordinate system based on the detected positions of the second robot in the sensor coordinate system.
However, Ooba discloses a general conditions of the claimed invention, see Ooba, Abstract, “the movable part perform a conveying operation from the first position toward a second position”, and Para. [0079], “The coordinate system determining section 84 determines the conveyor coordinate system 66 by using the third coordinate acquired by the third coordinate acquiring section 106 as the origin of the conveyor coordinate system 66.  Note that, the third coordinate acquiring section 106 of the coordinate system setting apparatus 100 may be configured as a function of the CPU 34 of the controller 22 (FIG. 1), analogously to the first coordinate acquiring section 78, the second coordinate acquiring section 82 and the coordinate system determining section 84”. Furthermore, see Ooba, Para. [0048], “the second controller 22B to make the second robot 16B operate in the conveyor coordinate system 66 in accordance with a command provided in the conveyor coordinate system 66 so as to pick up an article R on the conveyor 12”., and Para. [0055], [0061], “make the movable part 72 perform the object conveying operation from the first operating position toward a second operating position; a second coordinate acquiring section 82 configured to make the sensor 76 detect a position of at least one feature 74, when the movable part 72 is located at the second operating position, and acquire a detected position as at least one second 

Claim 7. The teaching of Harada as modified by the teaching of Ooba teaches the method according to claim 4, wherein the relationship between the sensor coordinate system and the conveyor coordinate system is known beforehand (See Ooba, Para. [0097]-[0100] discloses, general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Harada in view of the teaching of Ooba to incorporate the feature in order to coincide positive direction of the X-axis with the conveying operation direction of the movable part).

Claim 8. The teaching of Harada as modified by the teaching of Ooba teaches the method according to claim 4, wherein the sensor is additionally configured to detect positions of the movable conveyor member in a non-contact manner (See Ooba, Para. [0008]-[0010], “providing the robot with a sensor able to detect a position of each of the plurality of features in a non-contact manner”, and Para. [0037], “the robot system 10 is provided with a conveyor sensor 20 configured to obtain conveying operation information, such as an operating position, of the conveyor 12”). Therefore, it would have been obvious to one of ordinary skill in the art, before the 

Claim 9. The teaching of Harada as modified by the teaching of Ooba teaches the method according to claim 8, wherein the method further comprises:
detecting a position of the movable conveyor member by the sensor in the sensor coordinate system (See Ooba, Para. [0037], “the robot system 10 is provided with a conveyor sensor 20 configured to obtain conveying operation information, such as an operating position, of the conveyor 12”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Harada in view of the teaching of Ooba to incorporate the feature in order to easily set the conveyor coordinate system in a reproducible manner); and 
determining a relationship between the sensor coordinate system and the conveyor coordinate system based on the detected position of the movable conveyor member in the sensor coordinate system (See Ooba, Para. [0097]-[0100] discloses, general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Harada in view of the teaching of Ooba to incorporate the feature in order to coincide positive direction of the X-axis with the conveying operation direction of the movable part, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Harada in view of the teaching of Ooba to incorporate the feature in order to coincide positive direction of the X-axis with the conveying operation direction of the movable part).

Claim 10. The teaching of Harada as modified by the teaching of Ooba teaches the method according to claim 1, wherein the sensor is positioned on a stationary structure such that the movable conveyor member moves relative to the sensor (See Harada, at least Para. [0123], [0129]-[0130], “The capturing unit 2 [i.e. sensor] may be fixed to a device such as a table, conveyor belt”) and wherein the sensor is additionally configured to detect positions of the movable conveyor member in a non-contact manner (See Ooba, Para. [0037], “the robot system 10 is provided with a conveyor sensor 20 configured to obtain conveying operation information, such as an operating position, of the conveyor 12”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Harada in view of the teaching of Ooba to incorporate the feature in order to easily set the conveyor coordinate system in a reproducible manner).
.
Claim 11. The teaching of Harada as modified by the teaching of Ooba teaches the method according to claim 9, wherein at least one calibration marker is provided on the movable conveyor member for the detection of the position of the movable conveyor member (See Harada, at least Para. [0133], “the marker may be fixed to a device such as a conveyor belt”. Additionally, see Ooba, Abstract, Para. [0010], [0075], “features provided on a movable part of a conveyor”).

Claim 12. The teaching of Harada as modified by the teaching of Ooba teaches the method according to claim 10, wherein at least one calibration marker is provided on the movable conveyor member for the detection of the position of the movable conveyor member (See Harada, at least Para. [0133], “the marker may be fixed to a device such as a conveyor belt”. Additionally, see Ooba, Abstract, and Para. [0010], [0075], “features provided on a movable part of a conveyor”), and the method further comprises:
detecting a position of the at least one calibration marker by the sensor in the sensor coordinate system when the movable conveyor member is positioned at the first operating position (See Harada, at least Para. [0116], [0119], [0125], [0140], “the markers 41 to 49 in the coordinate system of the capturing unit 22”);
detecting a position of the at least one calibration marker by the sensor in the sensor coordinate system when the movable conveyor member is positioned at the second operating position (See Harada, Para. [0140], “detects the position of the marker center MC in the coordinate system of the capturing unit 2 from the image data (2) obtained.” Additionally, see Ooba, Para. [0008], “detecting a position of at least one feature by the sensor, when the movable part is located at the second operating position”);
determining a movement direction of the movable conveyor member in the robot coordinate system based on the detected positions of the at least one calibration marker in the sensor coordinate system (See Ooba, at least Abstract, Para. [0008]-[0010], [0036], [0039], discloses “a conveying operation direction”. Therefore, and it would 
determining a relationship between the robot coordinate system and the conveyor coordinate system  based on the determined movement direction of the movable conveyor member (See Ooba, at least Abstract, Para. [0005],  [0008], [0010], “determining the conveyor coordinate system based on a  conveying operation direction, two first coordinates and one second coordinate”, Para. [0055], [0061], [0088], [0101], [0105], discloses “the relationship between the position and orientation of the base coordinate system 68 of the robot 16 and those of the camera coordinate system 110 of the image capturing section”).  The examiner notes that the prior art, Harada and Ooba teaches the general conditions of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Harada in view of the teaching of Ooba to incorporate the feature in order to coincides X-axis of the base coordinate system of the robot with the running direction of the conveyor and compensate a change in a relative position of the robot to the workpiece.

Claim 13. The teaching of Harada as modified by the teaching of Ooba teaches the method according to claim 11, wherein the position of the at least one calibration marker in the conveyor coordinate system is known beforehand (See Harada, Para. [0003], [0115], [0124], discloses “position of the marker is referred to a predetermined position”).

Claim 14. The teaching of Harada as modified by the teaching of Ooba teaches a robot system comprising at least one robot (See Fig. 1, Robot 1”), a movable conveyor member (See Para [0130], “conveyor belt”) and a sensor (See Para. [0113], [0130], [0135], [0139], discloses “Capturing unit 2 and or robot vision”. Additionally, see Ooba, Para. [0008]-[0010], discloses “sensor”) configured to detect positions of the robot in a non-contact manner, wherein the robot system is configured to carry out the method according to claim 1 (See Harada, Para. [0123], “Detecting the position and attitude of various types of tools with respect to the TCP [construed as positions of the robot] by using the robot vision [construed as non-contact manner]”. Additionally, see Ooba, Para. [0008]-[0010], discloses “detect a position of each of the plurality of features in a non-contact manner”). The examiner notes that the prior arts, Harada and Ooba teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Harada with the teaching of Ooba to coincides X-axis of the base coordinate system of the robot with the running direction of the conveyor and compensate a change in a relative position of the robot to the workpiece.

Claim 14. Harada teaches a robot system comprising at least one robot (See Fig. 1, Robot 1”), a movable conveyor member See Para [0130], “conveyor belt”), and a See Para. [0113], [0130], [0135], [0139], discloses “Capturing unit 2 and or robot vision”. Additionally, see Ooba, Para. [0008]-[0010], discloses “sensor”) configured to detect positions of the robot in a non-contact manner (See Harada, Para. [0123], “Detecting the position and attitude of various types of tools with respect to the TCP [construed as positions of the robot] by using the robot vision [construed as non-contact manner]”. Additionally, see Ooba, Para. [0008]-[0010], discloses “detect a position of each of the plurality of features in a non-contact manner”), wherein the robot system is configured to:
detect a position of the robot by the sensor in a sensor coordinate system of the sensor (See Para. [0076], [0123], discloses “the positions of the Tool Center Point-TCP that indicate the nine reference points are detected in the coordinate system [i.e., sensor coordinate system] of the capturing unit 2 [construed as sensor as claimed]”. Additionally, see Para. [0065] discloses “The capturing unit 2 is a digital capturing unit that is provided with the lens 201 and the area image sensor 202”);
The examiner notes that the prior teaches the claimed invention except explicitly spell out the feature of detecting a position of the robot when the movable conveyor member is positioned at a first operating position;
detecting a position of the robot when the movable conveyor member is positioned at a second operating position different from the first operating position; and 
determining a relationship between the robot coordinate system and the conveyor coordinate system based on at least one detected position of the robot in the sensor coordinate system.
However, in the same field of endeavor, Ooba teaches, detecting a position when the movable conveyor member is positioned at a first operating position (See Para. [0008], “a sensor able to detect a position of each of the plurality of features in a non-contact manner; detecting positions of at least two features by the sensor, when the movable part [construed as conveyer, see Para. 0055, Fig. 7, movable part 72 performs the object conveying operation] is located at a first operating position, and acquiring detected positions as at least two first coordinates in the base coordinate system”);
detecting a position when the movable conveyor member is positioned at a second operating position different from the first operating position (See Para. [0010], a conveying operation executing section configured to make the movable part perform the object conveying operation from the first operating position toward a second operating position; a second coordinate acquiring section configured to make the sensor detect a position of at least one feature, when the movable part is located at the second operating position, and acquire a detected position as at least one second coordinate in the base coordinate system); and 
determining a relationship between the robot coordinate system and the conveyor coordinate system based on at least one detected position of the robot in the sensor coordinate system (See at least Para. [0002], [0004], [0048], [0061], discloses “the present invention also relates to a robot system provided with a coordinate system setting apparatus”, and Para. [0055], [0061], [0101], discloses “the relationship between the position and orientation of the base coordinate system 68 of the robot 16 and those of the camera coordinate system 110 of the image capturing section”). 
The examiner notes that the prior art, Ooba discloses the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Harada with the teaching of Ooba to coincides X-axis of the base coordinate system of the robot with the running direction of the conveyor and compensate a change in a relative position of the robot to the workpiece.

Claim 15. Harada teaches a control system for calibrating a robot coordinate system of a robot (See Fig. 1A-1B) with a conveyor coordinate system of a movable conveyor member in a robot system including the robot, the movable conveyor member (See Abstract, Fig. 1A-1B, Para. [0003], [0006], [0145], discloses “a robot control systems with coordinate system and calibration of the coordinate systems”) and a sensor configured to detect positions of the robot in a non-contact manner (See Para. [0123], “Detecting the position and attitude of various types of tools with respect to the TCP [construed as positions of the robot] by using the robot vision [construed as non-contact manner]”), the control system including a data processing device and a memory having a computer program stored thereon (See Fig. 1B, “control unit 14”, and see Para. [0010], “hardware resources that have functions specified by programs, or combinations thereof”, and/or see Para. [0080], Fig. 1A-1B, “the PC 3 as a calibrating device automatically controls the robot 1 and sets the reference plane which is the target of the robot vision such that the reference plane is perpendicular to the optical axis of the capturing unit 2”), the computer program having program code which, when executed by the data processing device, causes the data processing device to perform the steps of:
controlling the sensor to detect a position of the robot in a sensor coordinate system of the sensor (See Para. [0076], discloses “the positions of the TCP that indicate the nine reference points are detected in the coordinate system [i.e., sensor coordinate system] of the capturing unit 2 [construed as sensor as claimed]”. Additionally, see Para. [0065] discloses “The capturing unit 2 is a digital capturing unit that is provided with the lens 201 and the area image sensor 202”);
The examiner notes that the prior teaches the claimed invention except explicitly spell out the feature of detect a position of the robot when the movable conveyor member is positioned at a first operating position;
controlling the sensor to detect a position of the robot and/or a position of the movable conveyor member in the sensor coordinate system when the movable conveyor member is positioned at a second operating position different from the first operating position; and
determining a relationship between the robot coordinate system and the conveyor coordinate system based on at least one detected position of the robot in the sensor coordinate system.
However, in the same field of endeavor, Ooba teaches, detect a position when the movable conveyor member is positioned at a first operating position (See Para. [0008], “a sensor able to detect a position of each of the plurality of features in a non-contact manner; detecting positions of at least two features by the sensor, when the movable part is located at a first operating position, and acquiring detected positions as at least two first coordinates in the base coordinate system”);
detecting a position when the movable conveyor member is positioned at a second operating position different from the first operating position (See Para. [0010], a conveying operation executing section configured to make the movable part perform the object conveying operation from the first operating position toward a second operating position; a second coordinate acquiring section configured to make the sensor detect a position of at least one feature, when the movable part is located at the second operating position, and acquire a detected position as at least one second coordinate in the base coordinate system); and 
determining a relationship between the robot coordinate system and the conveyor coordinate system based on at least one detected position of the robot in the sensor coordinate system (See at least Para. [0002], [0004], [0048], [0061], discloses “the present invention also relates to a robot system provided with a coordinate system setting apparatus”, and Para. [0055], [0061], [0101], discloses “the relationship between the position and orientation of the base coordinate system 68 of the robot 16 and those of the camera coordinate system 110 of the image capturing section”). 
The examiner notes that the prior art, Ooba discloses the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2018/0243911) (hereinafter Harada) in view of Ooba et al. (US 2017/0066133) (hereinafter Ooba) and further in view of Deng et al. (US 2016/0346932) (hereinafter Deng).

Claim 3. The teaching of Harada as modified by the teaching of Ooba teaches the method according to claim 1, but they do not explicitly spell out, wherein the method further includes detecting positions of the robot in different poses by the sensor in the sensor coordinate system when the conveyor member is in the first operating position and/or when the conveyor member is in the second operating position.
However, Deng teaches, wherein the method further includes detecting positions of the robot in different poses by the sensor in the sensor coordinate system when the conveyor member is in the first operating position and/or when the conveyor member is in the second operating position (See Abstract. Additionally, see Para. [0012], [0023], “The sensor 10 is configured to capture an image of the tool 30 in the world coordinate system O, processes the captured image to extract features of the captured image, and identify pose (position and posture) data of the tool 30”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Harada in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160229061 A1, discloses “CONVEYOR ROBOT SYSTEM PROVIDED WITH THREE-DIMENSIONAL SENSOR”;
US 20120229620 A1, discloses “IMAGE PROCESSING APPARATUS AND IMAGE PROCESSING SYSTEM, AND GUIDANCE APPARATUS THEREFOR”;
US 20020105296 A1, discloses “Method For Controlling Robot And Robot Controller Using The Method”;
US 6278906 B1, discloses “Uncalibrated Dynamic Mechanical System Controller”;
US 5727132 A, discloses “Robot Controlling Method For Tracking A Moving Object Using A Visual Sensor”;


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/B M M HANNAN/Primary Examiner, Art Unit 3664